Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2017/026615.
The amendment filed on March 23, 2022 has been entered.
	Claims 26-29 are pending.

Election/Restrictions
Applicant elected Group I with an election of species of (1) S. cerevisiae  as the cell and (2) combination of OptoEXP (Ptef1-EL222-VP16-Tcyc1 and PC120-GFP) , OptoINVRT1 (Ptef1-VP-EL222, PGAL1-GFP, Padh1-GAL4, and two copies of PC120-GAL80), where the cell would be controlled using blue light from, e.g., a blue LED panel and (3) isobutanol as the chemical produced and glucose as the starting material in the reply filed on April 13, 2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	In view of the amendment of claim 1 (amendment filed on October 7, 2020), insertion of the limitation of a yeast cell comprising a plurality of genes capable of expression endogenous metabolic pathways essential for grown and expressing engineered biosynthetic pathways for overproducing chemicals of interest, the claims no longer read on the elected species.  Therefore, search and examination was extended to OptoEXP-PDC (Ptef1-EL222-VP16-Tcyc1 and PC120-PDC) and OptoINVRT-LDH (Ptef1-VP-EL222, PGAL1-LDH, Padh1-GAL4, and two copies of PC120-GAL80).  In view of the amendment of claim 1 (amendment filed on March 8, 2021), which now requires the first gene and the second gene to encode metabolic enzymes, and amendment of claim 13, which now depends from claim 1, claims 2, 5, 7, and 13 comprising the limitations of the examined species have been rejoined.

Claim Objection
Claims 1 and 3 have been cancelled. Therefore, the objections to claims 1 and 3 have been withdrawn.

Claim Rejections - 35 USC § 112
Claim 1 has been cancelled.  Therefore, the rejections of claim 1 and claims 2-5, 7, 9, and 13 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim 2 has been cancelled.  Therefore, the rejection of claim 2 and claims 5 and 7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim 13 has been cancelled. Therefore, the rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claims 1-5, 7, and 9 have been cancelled.  Therefore, the rejections of claims 1-5, 7, and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement have been withdrawn. Newly submitted claims 26-29 meet the written description and enablement requirement.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 9 have been cancelled. The previous 103 rejection of record applies to newly submitted claims 26-29.
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2014/0325692 – cited previously on form PTO-892), Tokuhiro (Double mutation of the PDC1 and ADH1 genes improves lactate production in the yeast Saccharomyces cerevisiae expressing the bovine lactate dehydrogenase gene Appl Microbiol Biotechnol (2009) 82:883–890. – cited previously on form PTO-892), Chua (WO 2015/020649 – cited previously on form PTO-892), and Da Silva (FEMS Yeast Res. 2012 Mar; 12(2):197-214. – form PTO-1449).
Gardner discloses that light induced genes have advantages over chemically induced genes in that light is inexpensive to apply, easily delivered, and does not interfere with cellular pathways ([0061]-[0062]).  Gardner discloses controlling gene expression in eukaryotic cells using a blue light inducible gene expression system comprising of the light transcriptional factor EL-222 operably linked to VP-16 that binds to the promoter PC120 (Figures 1A and 1B).  Regarding claims 26-27, Gardner discloses a yeast cell comprising of genes controlled bi-directionally with blue light: a first polynucleotide comprising VP16-EL222/EL222-VP16 and a second polynucleotide comprising Pc120 (C1-2 20bp sequence) linked to a gene of interest, wherein said gene is turned on (transcribed) when exposed to blue light and turned off when not exposed to blue light (Figure 1A, [0071]-[0077], and [108]).  VP16-EL222/EL222-VP16 reads on the “first sequence” recited in claims 26-27, a nucleotide sequence encoding a light-activated transcription factor that binds to a promoter (Pc120) initiating transcription.  Pc120 (C1-2 20bp sequence) reads on the “second sequence” recited in claims 26-27, a promoter which can be activated by the light-activated transcription factor VP16-EL222/EL222-VP16. Gardner discloses that the light responsive DNA-binding protein/light-activated transcription factor (such as VP16-EL222) regulates expression of a gene of interest operably linked to the DNA-binding site/promoter (such Pc120) recognized by said light responsive DNA-binding protein/light-activated transcription factor ([0074).  Gardner discloses that the protein encode by the gene of interest can be a reporter protein such as GFP, an industrial enzyme, biofuel production enzyme, or a regulatory protein ([0077]).  The light-activated transcription factor VP16-EL222/EL222-VP16 is derived from the LOV sensing domain ([0008] and Figure 1A).
The difference between the cell of Gardner and the instant claims is that Gardner does not disclose bidirectional expression of PDC1 and LDH nor the third and fourth sequences.
Tokuhiro summarizes past metabolic engineering approaches in reducing ethanol production and increasing lactate production by S. cerevisiae.    Tokuhiro discloses that yields of lactate production in recombinant S. cerevisiae expressing heterologous lactate dehydrogenase is low because the strong tendency for ethanol to be competitively produced from pyruvate (page 884, left column).  Pyruvate decarboxylases encoded by pdc1, pdc5, and pdc6 were targets of inactivation because decarboxylation of pyruvate is the first step to ethanol from pyruvate.  Single pdc1 or pdc5 mutants improved lactate yields but a large amount of ethanol was still produced.  However, the triple inactivation of pdc1, pdc5, and pdc6 has impaired growth on glucose (page 884, left column).  Regarding claims 28-29, PDC and LDH are metabolic enzymes since they are involved in the metabolism of pyruvate and PDC and LDH compete for the same metabolite, pyruvate (Figure 1).  Tokuhiro discloses expression of LDH enables a cell to overproduce lactate dehydrogenase to an amount greater than what is produced by a wild-type cell (abstract).  PDC is essential for cell growth, as disclosed by Tokuhiro (page 884, left column). Regarding claims 27 and 29, Tokuhiro discloses expression of LDH (page 884).  
Chua discloses using a combination of the GAL regulon and a maltose switch to control genes that are expressed/not expressed during the growth phase and not expressed/expressed production phase: not expressing an enzyme involved in the formation of a product of interest during the growth phase and expressing said enzyme during the production phrase to increase yield of the product (page 2, line 28 through page 3, line 2).  Regarding claims 26-27 Chua discloses CEN.PK2 S. cerevisiae (ΔGAL80 and constitutive promoter-GAL4) comprising (1) pMAL-GAL80 and (2) pGAL1-GFP or pathway genes, wherein the in the presence of the chemical inducer maltose, GPF or pathway genes are not expressed  (due to the expression of GAL80 that prevents GAL4 activation of the GAL1 promoter) and in the absence of the chemical inducer maltose, GFP or pathway genes are expressed (abstract, Figure 5 and pages 3 and 30-33, page 52 and page 87, lines 1-13). pMAL-GAL80 is similar to the “third sequence” recited in claim 26-27 of the instant application in that it is comprised of a promoter linked to a repressor, GAL80.  pGAL1-GFP/pathway genes is similar to the “fourth sequence” recited in claims 26-27 of the instant application in that pGAL1 is a promoter that is repressed by GAL80 and the GFP/pathway genes is a nucleotide sequence encodes for a metabolic enzyme.  Chua also discloses S. cerevisiae comprising pMAL-GFP, wherein in the presence of the chemical inducer, GFP is expressed and in the absence of the chemical inducer, GFP is not expressed. pMAL-GPF is similar to the “second sequence” recited in claim 26 of the instant application in that pMAL is a promoter activated by maltose Chua discloses using pGAL1 as the GAL4 activated promoter (page 32, line 16-25). Chua discloses expressing GAL4 under the control of a constitute promoter (page 32, lines 16-21).  The maltose/Gal regulon switch of Chua is similar to the light/Gal regulon switch of the claimed invention in that a chemical/light induces expression of a first enzyme and does not induce expression a second enzyme due to the activated repressor (GAL80) and in the absence of the chemical/light does not induce expression of said first enzyme and induces expression of the second enzyme due to repression of GAL80, which allows for GAL4 activation of the GAL1 promoter.  
Regarding claim 26, Da Silva discloses well known promoters and terminators for expression of genes in S. cerevisiae.  Da Silva also discloses that bi-directional promoters are very useful for metabolic engineering in S. cerevisiae (page 200, right column).  Da Silva discloses the combination of PTEF1 and TCYC1 (page 204, left column).  Da Silva also discloses the constitutive promoters, such as PADH1 (page 204, right column). 
Therefore, in combining the teachings of Gardner, Tokuhiro, Chua and Da Silva, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to adapt the light-inducible expression system of Gardner for increasing production of lactate in S. cerevisiae by (A) inducing expression of PDC1 and not inducing expression of LDH1 upon exposure to blue light during the growth phrase and (B) not inducing expression of PDC1  and inducing expression of LDH1 during the production phrase by expressing in an S. cerevisiae ΔGAL80 Δpdc1Δpdc5Δpdc6 a light induced expression system comprising (1) a first sequence comprising PTEF1-EL222-VP16-TCYC1 (light-activated transcription factor), (2) a second comprising PC120-PDC1 (OptoEXP-PDC1) (promoter activated by said light-activated transcription factor and a polynucleotide encoding the metabolic enzyme PDC1, (3) a third sequence comprising 2 copies PC120-GAL80 (OptoINVRT1-LDH) (a promoter activated by said light-activated transcription factor and a polynucleotide encoding the repressor GAL80), (4) a fourth sequence comprising PTEF1-VP16-EL222 and PGAL1-LDH (promoter that is repressed by GAL80 and a polynucleotide encoding the second metabolic enzyme LDH), and (5) a fifth sequence comprising PADH1-GAL4, wherein (i) the first gene, PDC1 gene, is turned “on” when exposed to blue light and turned “off” when not exposed to said light and (ii) the second gene, LDH gene, is turned “off” when exposed to blue light (due to the expression of GAL80 that prevents GAL4 activation of the GAL1 promoter) and turned “on” when not exposed to said light (since GAL80 is not expressed in the absence of said light).  One having ordinary skill in the art would have been motivated to express PDC1 during the growth phase and not express PDC1 during the production phase in order for S. cerevisiae Δpdc1Δpdc5Δpdc to grow during the growth phase and direct carbon and cellular energy toward lactate production and away from ethanol production during the production phrase.  One having ordinary skill in the art would have been motivated to not express LDH during the growth phase and express LDH during the production phase in order for S. cerevisiae Δpdc1Δpdc5Δpdc to direct carbon and cellular energy toward lactate production and away from ethanol production during the production phrase.  The motivation of using S. cerevisiae Δpdc1Δpdc5Δpdc is to reduce production of ethanol and increase production of lactate.  The motivation of using a light inducible gene expression system of Gardner over chemically induced genes in that light is inexpensive to apply, easily delivered and does not interfere with cellular pathways.  The motivation of incorporating the GAL regulon switch disclosed by Chua into the light inducible gene expression system of Gardner is the ability to turn on a first gene and at the same time turn off a second gene upon exposure to light and turn off the first gene and at the same time turn on the second gene in the absence of light, thereby allowing expression of the first gene essential for growth during the growth phase and expression of the second gene necessary for the production phase.  In order to incorporate the GAL regulon switch into the light inducible gene expression system of Gardner, it would have been obvious to one having ordinary skill in the art to replace the maltose responsive promoter pMAL of pMAL-GAL80 of Chua with the light activated promoter of PC120 to arrive at PC120-GAL80 of the “third sequence” recited in claim 26-27 and replace the GFP/pathway genes of pGAL1-GFP/pathway genes of Chua with LDH to arrive at pGAL1-LDH of the “fourth sequence” recited in claims26-27 of the instant application.  One having ordinary skill in the art would have had a reasonable expectation of success since Gardner discloses a light inducible expression system for inducing/not inducing expression of a gene, Chua discloses using a gene inducer and a regulon for bidirectional expression of genes, and Tokuhiro discloses Δpdc1Δpdc5Δpdc S. cerevisiae and a lactate producing S. cerevisiae expressing LDH. The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (bidirectionally turning on and off genes using a combination of light inducible expression system and GAL regulon) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (light inducible expression of genes in combination with a GAL regulon) to a “base” device (light or chemically inducible expression of genes) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 26-29 prima facie obvious.
Applicant has not submitted any rebuttal.  Hence the rejection is maintained.

Conclusion

	Claims 26-29 are pending.

	Claims 26-29 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG D PAK/Primary Examiner, Art Unit 1652